UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: December 14, 2010 (Date of earliest event reported) NATURAL RESOURCES USA CORPORATION (Exact name of registrant as specified in its charter) 000-15474 (Commission File Number) Utah 87-0403973 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 3200 County Road 31, Rifle, Colorado 81650 (Address of principal executive offices, including zip code) (214) 253-2556 (Registrant’s telephone number, including area code) (720) 876-2373 (Registrant’s former telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On or about December 14, 2010 we mailed to our shareholders a copy of the newsletter attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. d. Exhibits Exhibit No. Description Shareholder Newsletter distributed on or about December 14, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. NATURAL RESOURCES USA CORPORATION (Registrant) Date: December 15, 2010 By: /s/ Robert van Mourik Name: Robert van Mourik Title: Chief Financial Officer
